DETAILED ACTION
It is hereby acknowledged that the following papers have been received and placed of record in the file: Amendment date 01/27/2022.
Claims 21-41 are presented for examination. 
Response to Arguments
Applicant's arguments with respect to claims 21-40 have been considered but are moot in view of the new ground(s) of rejection. 
Claim Objections
Claim 41 objected to because of the following informalities:  
Claim 41 line 3 recites “DHCP server” with abbreviation of “DHCP” is unclear what the abbreviation stands for. Examiner suggests amend to “Dynamic Host Control Protocol (DHCP) server” for clarity purpose. 
Claim 41 line 9 recites “SDN controller” with abbreviation of “SDN” is unclear what the abbreviation stands for. Examiner suggests amend to “Software Defined Network (SDN) controller” for clarity purpose. 
Appropriate correction is required.
Allowable Subject Matter
Claim 41 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 21, 27, 31 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xia (CN105119679 A) in view of Fenwick et al. (US 2011/0110360 A1).
Regarding claim 21, Xia teaches a method, comprising: 
obtaining, by at least one Network Time Protocol (NTP) client in a network node, an internet protocol (IP) address of a spawned NTP demon (ntpd) or a domain name of the spawned ntpd to synchronize time with (SNTP client obtain Wan port of IP address and corresponding DNS address in the routing table of this synchronized passage see Xia: Page 3 section Embodiment steps 102-105); and 
synchronizing, by at least one NTP client, time of the least one NTP client with time of the spawned ntpd (Step 107: structure NTP message, SNTP client carriers out network service by NTP message and IP address of the SNTP server parsed and realized the time synchronized of SNTP client see Xia: Page 3 section Embodiment: Step 107), 
wherein the time of the spawned ntpd is synchronized with the gateway of a network or synchronized with an external time source present over the Internet (SNTP client synchronized time synchronize with NSTP server using IP address of the SNTP server see Xia: Page 3 section Embodiment).  
Xia does not explicitly teaches synchronizing without the at least one NTP client accessing a gateway of the network. 
However, Fenwick teaches the synchronizing without the at least one NTP client accessing a gateway of the network (synchronizing with local clock without having access the NTP server or external network “the gateway 110 may provide time services to the requesting client using the synchronized local clock without having to access the NTP server 128 over the external network 122” see Fenwick: ¶[0037]) in order to synchronized with respective system clock or NTP server to avoid cause significate delay (see Fenwick: ¶[0006]). 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of Xia to include (or to use, etc.) the synchronizing without the at least one NTP client accessing a gateway of the network as taught by Fenwick in order to synchronized with respective system clock or NTP server to avoid cause significate delay (see Fenwick: ¶[0006]).
Regarding claim 27, Xia teaches a method, comprising: 
requesting, by at least one Network Time Protocol (NTP) client in a computing node, to synchronize time with an external time source present over the Internet or with a gateway in a network (SNTP client obtain Wan port of IP address and corresponding DNS address in the routing table of this synchronized passage see Xia: Page 3 section Embodiment steps 102-105); 
sending, by the at least one NTP client, an internet protocol (IP) resolution packet to a Domain Name System (DNS) server in a network node, to resolve an IP address of the external time source (Domain resolved from the DNS configuration file of time synchronized passage and IP relation of SNTP server see Xia: page 2 last 5 paragraphs); 
obtaining, by the at least one NTP client from the DNS server, an IP address of a time source to synchronize time with (SNTP client obtain Wan port of IP address and corresponding DNS address in the routing table of this synchronized passage see Xia: Page 3 section Embodiment steps 102-105); and 
synchronizing, by the at least one NTP client, time of the least one NTP client with the time source (Step 107: structure NTP message, SNTP client carriers out network service by NTP message and IP address of the SNTP server parsed and realized the time synchronized of SNTP client see Xia: Page 3 section Embodiment: Step 107), 
wherein the IP address of the time source received from the DNS server is of a spawned NTP demon (ntpd) (SNTP client synchronized time synchronize with NSTP server using IP address of the SNTP server see Xia: Page 3 section Embodiment), and wherein the spawned ntpd synchronizes time with the external time source present over the Internet or with the gateway (SNTP client synchronized time synchronize with NSTP server using IP address of the SNTP server see Xia: Page 3 section Embodiment). 
Xia does not explicitly teaches synchronizing without the at least one NTP client accessing a gateway of the network. 
However, Fenwick teaches the synchronizing without the at least one NTP client accessing a gateway of the network (synchronizing with local clock without having access the NTP server or external network “the gateway 110 may provide time services to the requesting client using the synchronized local clock without having to access the NTP server 128 over the external network 122” see Fenwick: ¶[0037]) in order to synchronized with respective system clock or NTP server to avoid cause significate delay (see Fenwick: ¶[0006]). 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of Xia to include (or to use, etc.) the synchronizing without the at least one NTP client accessing a gateway of the network as taught by Fenwick in order to synchronized with respective system clock or NTP server to avoid cause significate delay (see Fenwick: ¶[0006]).
Regarding claim 31, claim 31 is rejected for the same reason as claim 21 as set forth hereinabove. 
Regarding claim 37, claim 37 is rejected for the same reason as claim 27 as set forth hereinabove. 

Claims 22-26, 28-30, 32-36 and 38-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xia (CN105119679 A) in view of Fenwick et al. (US 2011/0110360 A1) and further in view of Watkins (US 9,246,762 b1).
Regarding claim 22, the modified Xia taught the method of claim 21 as described hereinabove. The modified Xia does not explicitly comprising: obtaining, by the at least one NTP client, an available IP address from a Dynamic Host Control Protocol (DHCP) server in the network node.  
However, Watkins teaches the obtaining, by the at least one NTP client, an available IP address from a Dynamic Host Control Protocol (DHCP) server in the network node (host query DNS service to obtain internet address “the host can query the DNS service 180 to obtain internet addresses of the time sources available in network fabric 1 (140A) (e.g., round-robin DNS records can be maintained by the DNS service 180” see Watkins: Col.6 lines 45-64) in order to configure network service to operate efficiently (see Watkins: Col.1 lines 15-16).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of the modified Xia to include (or to use, etc.) the obtaining, by the at least one NTP client, an available IP address from a Dynamic Host Control Protocol (DHCP) server in the network node as taught by Watkins in order to configure network service to operate efficiently (see Watkins: Col.1 lines 15-16).
Regarding claim 23, the modified Xia taught the method of claim 22 as described hereinabove. Xia further teaches the obtaining the IP address or the domain name comprising: receiving, by the at least one NTP client, the IP address or the domain name of the spawned ntpd from a configuration file provided by a Software Defined Network (SDN) controller or from the DHCP server (Dns address is obtained from the DNS configuration file of time synchronized passage see Xia Page 2 last 4 paragraphs).  
Regarding claim 24, the modified Xia taught the method of claim 23 as described hereinabove. Xia further comprising: when the domain name of the spawned ntpd is received by the at least one NTP client: obtaining, by the at least one NTP client, the IP address of the spawned ntpd from a Domain Name System (DNS) server in the network node upon sending a DNS query for a NTP server (Step 205, structure DNS query message, destination address is the dns address of TR069 passage, and the inquiry in DNS query message is called SNTP server domain name see Xia: Page 4 Step 205).  
Regarding claim 25, the modified Xia taught the method of claim 24 as described hereinabove. Xia further teaches wherein the domain name of the spawned ntpd is provided for IP address mapping in the DNS server by the SDN controller (domain name mapping is carried out to SNTP server “domain name mapping is carried out to SNTP server, and after domain name mapping completes, deletion strategy route, build NTP message, SNTP client carries out network service by NTP message and the IP address of the SNTP server parsed, realize the time synchronized of SNTP client” see Xia: Page 3 line 18).
Regarding claim 26, the modified Xia taught the method of claim 21 as described hereinabove. The modified Xia does not explicitly teaches wherein at least one ntpd is spawned by an SDN controller or an orchestrator when existing ntpds get overloaded by time synchronization requests from NTP clients.  
However, Watkins teaches wherein at least one ntpd is spawned by an SDN controller or an orchestrator when existing ntpds get overloaded by time synchronization requests from NTP clients (When there are not enough time resources available in cluster will sync time source from other clusters “If there are enough time sources available in cluster 1 (110), then host 1 (210) does not need to obtain time sources from any other clusters. For example, if host 1 (210) needs a pre-determined number of time sources (e.g., four time sources), and the pre-determined number of time sources (or more) are available in the current cluster, then host 1 (210) can use just the pre-determined number of time sources from the current cluster to configure the NTP client” see Watkins: Fig.2 steps 220-226; Col.7 lines 15-30) in order to configure network service to operate efficiently (see Watkins: Col.1 lines 15-16).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of the modified Xia to include (or to use, etc.) the wherein at least one ntpd is spawned by an SDN controller or an orchestrator when existing ntpds get overloaded by time synchronization requests from NTP clients as taught by Watkins in order to configure network service to operate efficiently (see Watkins: Col.1 lines 15-16).
Regarding claim 28, Xia taught the method of claim 27 as described hereinabove. Xia does not explicitly teaches wherein the spawned ntpd is spawned by an SDN controller or an orchestrator. 
However, Watkins teaches wherein the spawned ntpd is spawned by an SDN controller or an orchestrator (configuration of NTP clients is manage by DNS service 180 see Watkins: Fig.2; see Watkins: Col.6 lines 45-64) in order to configure network service to operate efficiently (see Watkins: Col.1 lines 15-16).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of Xia to include (or to use, etc.) the wherein the spawned ntpd is spawned by an SDN controller or an orchestrator as taught by Watkins in order to configure network service to operate efficiently (see Watkins: Col.1 lines 15-16).
Regarding claim 29, the modified Xia taught the method of claim 28 as described hereinabove. Watkins further teaches wherein the spawned ntpd is spawned when NTP clients request for time synchronization with different external time sources (obtain time source from other cluster in the list see Watkins: Fig.2; see Watkins: Col.6 lines 45-64) in order to configure network service to operate efficiently (see Watkins: Col.1 lines 15-16).
Regarding claim 30, claim 30 is rejected for the same reason as claim 26 as set forth hereinabove
Regarding claims 32-36, they are rejected for the same reason as claims 22-26 as set forth hereinabove. 
Regarding claims 38-40, they are rejected for the same reason as claims 28-30 as set forth hereinabove.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUANG W LI whose telephone number is (571)270-1897. The examiner can normally be reached Monday - Thursday 7AM-5PMET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GUANG W. LI
Primary Examiner
Art Unit 2478


May 6, 2022
/GUANG W LI/Primary Examiner, Art Unit 2478